

Exhibit 10.4
franciscobenitezamend_image1.gif [franciscobenitezamend_image1.gif]


COCA-COLA PLAZA
ATLANTA, GEORGIA




 
 
ADDRESS REPLY TO:
JAMES R. QUINCEY   
 
P.O. BOX 1734
PRESIDENT & CHIEF EXECUTIVE OFFICER
 
ATLANTA, GA 30301
THE COCA-COLA COMPANY
 
__________
 
 
1-404 676-9980
 
 


Fax: +1-404-598-9980



                                                                                                                                                                                                                                                      




February 14, 2018


Mr. Francisco Xavier Crespo Benitez
Mexico City, Mexico




Dear Francisco,


This letter amends and restates our letter dated June 5, 2017.


We are delighted to confirm your new position as Chief Growth Officer, Job Grade
21, with an effective date of May 1, 2017. You will report to me. The
information contained in this letter provides details of your new position.


•
Your principal place of assignment will be Atlanta, Georgia. Your employer in
Atlanta will be The Coca-Cola Company.



•
Your annual base salary for your new position will be $550,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. The target annual incentive for a Job Grade 21 is 100% of annual
base salary. The actual amount of an incentive award may vary and is based on
individual performance and the financial performance of the Company. Awards are
made at the discretion of the Compensation Committee of the Board of Directors
based upon recommendations by Senior Management.  The plan may be modified from
time to time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive long-term incentive awards
within guidelines for the job grade assigned to your position and based upon
your personal performance, Company performance, and leadership potential to add
value to the Company in the future. As a discretionary program, the award
timing, frequency, size and mix of award vehicles are variable.



•
You are expected to continue to maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to two times your base
salary. You will be asked to provide information in December each year on your
progress toward your ownership goal, and that information will be reviewed with
the Compensation Committee of the Board of Directors the following February.






--------------------------------------------------------------------------------


Francisco Xavier Crespo Benitez
February 14, 2018
Page 2





•
You will continue to be eligible for the Company’s Financial Planning program
which provides reimbursement of certain financial planning services, up to
$10,000 at Job Grade 21 annually, subject to taxes and withholding.



•
In addition to the standard relocation allowances pursuant to the Company’s
policy, the Company will provide housing expenses, utility expenses, a car and
driver, bank fee reimbursement, an environmental allowance, assignee choice
points and home leave costs in Mexico through July 31, 2017, as well as expenses
related to submitting an application for a green card for your spouse, to the
extent that the value of these benefits does not exceed $60,000. Should any of
these expenses be paid through reimbursement to you, the reimbursement amount
will be grossed up for any taxes.



•
If you have not done so already, you are required to enter into the Agreement on
Confidentiality, Non-Competition, and Non-Solicitation, as well as the Agreement
Covering Inventions, Discoveries, Copyrightable Material, Trade Secrets, and
Confidential Information (enclosed).



•
This letter is provided as information and does not constitute an employment
contract.



Francisco, I feel certain that you will continue to find challenge, satisfaction
and opportunity in this role and as we continue our journey during this
important time.




Sincerely,


/s/ James R. Quincey


James R. Quincey


c:    Executive Compensation
Executive Services
Global Mobility


I, Francisco Xavier Crespo Benitez, accept this offer:






Signature:     /s/ Francisco Xavier Crespo Benitez            






Date:         /s/ February 15, 2018                    




Classified -
Classified -
Classified -
Classified -

